Citation Nr: 0946935	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

2.  Entitlement to service connection for a sleeping 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, and a March 2007 rating decision 
of the VA RO in New York, New York.

In September 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to service connection for depression and a 
sleeping disorder.   

The Board notes that the Veteran testified at his September 
2009 Travel Board hearing that he was still receiving 
treatment from the Fort Hamilton VA Medical Center (VAMC) in 
Brooklyn, New York.  He stated his most recent treatment was 
two weeks prior to his hearing.  The records from the Fort 
Hamilton VAMC after January 2008 are outstanding and not 
associated with the claims file.  Therefore, VA is required 
to procure the Veteran's pertinent medical reports.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, VA must make 
an attempt to obtain those reports.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents that were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC should contact the Fort 
Hamilton VAMC and request copies of all 
of the Veteran's treatment records from 
January 2008 through the present.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran 
notified in writing.

2.   The AMC should then readjudicate the 
claims for service connection in light 
of all of the evidence of record on the 
merits.  If the issues remain denied, 
the Veteran should be provided with a 
supplemental statement of the case as 
to the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



